70 F.3d 1279
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jimmie JOHNSON, Petitioner-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Respondent-Appellee.
No. 94-56420.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 20, 1995.*Decided Nov. 24, 1995.

Before:  PREGERSON, NORRIS, and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Jimmie Johnson appeals pro se the district court's summary dismissal of his civil rights action against the Secretary of Health and Human Services.  The district court dismissed the action with prejudice because the complaint was unintelligible and incapable of amendment.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
The district court may dismiss an in forma pauperis complaint pursuant to 28 U.S.C. Sec. 1915(d) if it is frivolous.  Neitzke v. Williams, 490 U.S. 319, 324 (1989);  McKeever v. Block, 932 F.2d 795, 798 (9th Cir.1991).  A complaint is frivolous if "it lacks an arguable basis either in law or in fact."  Neitzke, 490 U.S. at 325.  However, before dismissing a complaint, the district court must give pro se litigants an opportunity to amend their complaint unless it is absolutely clear that no amendment could cure the defect.  See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir.1987);  accord Lucas v. Dep't of Corrections, 66 F.3d 245, 248 (1995) (per curiam).


4
Here, the district court dismissed Johnson's complaint because it was unintelligible and frivolous.  Having reviewed Johnson's complaint, we conclude that it lacks an arguable basis either in law or in fact.  See Neitzke, 490 U.S. at 325.  Furthermore, we agree with the district court that any amendment would be futile.  Cf. Noll, 809 F.2d at 1449.


5
Accordingly, the district court did not abuse its discretion by dismissing Johnson's complaint.  See Denton v. Hernandez, 504 U.S. 25, 33 (1992).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Johnson's motion for oral argument is denied.  Johnson's request to amend his opening brief is also denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3